Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 1 of 42 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


FRANK NELSON,
                                                                            3:18-cv-675-CRS
                                                           Civil Action No: _______________
                             Plaintiff,

v.
                                                           COMPLAINT FOR DAMAGES
DEPUY SYNTHES SALES, INC., d/b/a
DEPUY SYNTHES JOINT                                        JURY TRIAL DEMANDED
RECONSTRUCTION; DEPUY
SYNTHES, INC.; DEPUY ORTHOPAEDICS,
INC., JOHNSON & JOHNSON; STRYKER
CORPORATION; HOWMEDICA
OSTEONICS CORPORATION, d/b/a
STRYKER ORTHOPAEDICS;
and AAP IMPLANTS
INC.,

                             Defendants



                                          COMPLAINT

       Plaintiff, Frank Nelson, by counsel, and for his Complaint against Defendants, DePuy

Synthes Sales, Inc., d/b/a DePuy Synthes Joint Reconstruction, DePuy Synthes, Inc., DePuy

Orthopaedics, Inc., Johnson & Johnson, Stryker Corporation, Howmedica Osteonics

Corporation, d/b/a Stryker Orthopaedics, and aap Implants, Inc. (collectively, the “Defendants”),

alleges as follows:

                                  NATURE OF THE CASE

       1.      This is an action for damages suffered by Frank Nelson, as a direct and proximate

result of the wrongful conduct of Defendants, DePuy Synthes Sales, Inc., d/b/a DePuy Synthes

Joint Reconstruction, DePuy Synthes, Inc., DePuy Orthopaedics, Inc., and Johnson & Johnson



                                               1
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 2 of 42 PageID #: 2




(collectively, the “DePuy Defendants”), in connection with the development, design,

manufacture, distribution, and selling of the knee replacement product, the ATTUNE Primary

Total Knee System (hereinafter, the “DePuy Attune Knee”) and the wrongful conduct of

Defendants,   Stryker   Corporation,    Howmedica     Osteonics    Corporation,      d/b/a   Stryker

Orthopaedics, and aap Implants, Inc. (collectively, the “Simplex HV Defendants”), in connection

with the development, design, manufacture, distribution, and selling of its bone cement product,

Stryker Simplex HV Bone Cement (hereinafter, “Simplex HV Bone Cement”).

       2.      DePuy Defendants knew or should have known that the DePuy Attune Knee can

loosen in patients, such as Plaintiff Frank Nelson, causing personal injury, significant pain, and

loss of movement, and that this injury can only be remedied through subsequent revision surgery.

Further, DePuy Defendants misled health care professionals and the public into believing that the

DePuy Attune Knee was safe and effective for use in knee replacement surgery; engaged in

deceptive, misleading and unconscionable promotional or sales methods to convince health care

professionals to utilize the DePuy Attune Knee, even though DePuy Defendants knew or should

have known that the DePuy Attune Knee was unreasonably unsafe; and failed to warn health

care professionals and the public about the safety risks of the DePuy Attune Knee.

       3.      Simplex HV Defendants knew or should have known that its Simplex HV Bone

Cement can have problems with bonding bone with knee implants in patients, such as Plaintiff

Frank Nelson, causing personal injury, significant pain, and loss of movement, and that this

injury can only be remedied through subsequent revision surgery. Further, Simplex HV

Defendants misled health care professionals and the public into believing that the Simplex HV

Bone Cement was safe and effective for use in knee replacement surgery; engaged in deceptive,

misleading, and unconscionable promotional or sales methods to convince health care



                                                2
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 3 of 42 PageID #: 3




professionals to utilize the Simplex HV Bone Cement, even though Simplex HV Defendants

knew or should have known that the Simplex HV Bone Cement was unreasonably unsafe; and

failed to warn health care professionals and the public about the safety risks of the Simplex HV

Bone Cement.

                                            PARTIES

       4.      Plaintiff, Frank Nelson, is and, at all relevant times, was a citizen and resident of

Louisville, Jefferson County, Kentucky.

       5.      Defendant, DePuy Synthes Sales, Inc., d/b/a DePuy Synthes Joint Reconstruction,

is a corporation organized and existing under the laws of Massachusetts, has its principal place of

business located at 325 Paramount Drive, Raynham, Massachusetts 02767-0350, and is

registered and authorized to do business in the Commonwealth of Kentucky.

       6.      Defendant, DePuy Synthes, Inc., is a corporation organized and existing under the

laws of Delaware and has its principal place of business located at 700 Orthopaedic Drive,

Warsaw, Indiana 46582.

       7.      Defendant, DePuy Orthopaedics, Inc., is a corporation organized and existing

under the laws of the state of Indiana and has its principal place of business located at 700

Orthopaedic Drive, Warsaw, Indiana 46581.

       8.      Defendant, Johnson & Johnson, is and was a public entity or corporation

organized and existing under the laws of the State of New Jersey and has its principal place of

business located at One Johnson & Johnson Plaza, New Brunswick, New Jersey 08933.

       9.      At all relevant times, each of the Depuy Defendants listed above was the

representative, agent, employee, or alter ego of the other Defendant, and in doing the things

alleged herein was acting within the scope of its authority as such.



                                                 3
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 4 of 42 PageID #: 4




       10.     At all times material hereto, DePuy Defendants developed, designed, tested,

manufactured, distributed, marketed, and sold the DePuy Attune Knee. DePuy Defendants’

products, including the DePuy Attune Knee, are sold throughout the world including the

Commonwealth of Kentucky.

       11.     Defendant, Stryker Corporation, is a public corporation organized and existing

under the laws of Michigan and has its principal place of business located at 2825 Airview

Boulevard, Kalamazoo, Michigan 49002.

       12.     Defendant, Howmedica Osteonics Corporation, d/b/a Stryker Orthopaedics, is a

public corporation organized and existing under the laws of New Jersey, has its principal place of

business located at 325 Corporate Boulevard, Mahwah, New Jersey 07430, and is registered and

authorized to do business in the Commonwealth of Kentucky. Upon information and belief, at

all times relevant, Defendant, Howmedica Osteonics, is a wholly owned subsidiary of Defendant,

Stryker Corporation, and does business as Stryker Orthopaedics.

       13.     Defendant, aap Implants Inc. is a corporation organized and existing under the

laws of the state of Delaware, has its principal place of business located at 747 Third Ave., 4 th

Floor, New York, New York 10017, and is registered and authorized to do business in the

Commonwealth of Kentucky.

       14.     At all relevant times, each of the Simplex HV Defendants listed above was the

representative, agent, employee, or alter ego of the other Defendant, and in doing the things

alleged herein was acting within the scope of its authority as such.

       15.     At all times material hereto, Simplex HV Defendants developed, designed, tested,

manufactured, distributed, marketed, and sold the Simplex HV Bone Cement. Simplex HV




                                                 4
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 5 of 42 PageID #: 5




Defendants’ products, including the Simplex HV Bone Cement, are sold throughout the world

including the Commonwealth of Kentucky.

                                   JURISDICTION AND VENUE

        16.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because Plaintiff and

Defendants are citizens of different states and the amount in controversy exceeds $75,000

exclusive of interest and costs.

        17.     Venue in this action properly lies in this judicial district pursuant to 28 U.S.C. §

139l(a), as a substantial number of the events, actions or omissions giving rise to Plaintiff’s

claims occurred in this district. At all times material hereto, Defendants conducted substantial

business in this district.

                                    FACTUAL BACKGROUND

                             KNEE REPLACEMENT BACKGROUND

        18.     The knee is the largest joint in the human body, consisting of three individual

bones: the shin bone (tibia), the thigh bone (femur), and the knee-cap (patella). The knee joint is

lined with cartilage to protect the bones from rubbing against each other. This ensures that the

joint surfaces can glide easily over one another. The human knee is a complicated joint which

supports the entire body weight on four small surfaces through a variety of motions essential to

everyday life. It is also the joint most susceptible to arthritis.

        19.     With the increases in lifespan, people have begun to suffer pain and disability

from knee joint arthritis at significant rates. Knee replacement technology can provide a solution

to the pain and restore basic function to those implanted. The knee replacement implants

designed and approved in the 1990s met the goals of reducing pain and restoring function with

low failure rates.



                                                    5
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 6 of 42 PageID #: 6




       20.     Total knee arthroplasty (“TKA”), also called total knee replacement (“TKR”), is a

common medical procedure performed. The surgery is designed to help relieve pain, improve

joint function, and to replace bones, cartilage, and/or tissue that have been severely injured

and/or worn down generally in people with severe knee degeneration due to arthritis, other

disease, or trauma. A TKA is ordinarily a successful orthopedic procedure with excellent clinical

outcomes and survivorship.

       21.     In a TKA surgery, physicians replace the joint surfaces and damaged bone and

cartilage with artificial materials. The replacement redistributes weight and removes the tissue

and/or bone causing inflammation and thus reduces pain while improving the joint’s function.

Replacement requires a mechanical connection between bones and the implant components.

       22.     Upon information and belief, about 85 to 90 percent of total knee replacements

are successful up to ten years.

       23.     Bone cement, or epoxy, is used to attach components of the new artificial knee

joint to the femur (thigh bone) and tibia (shin bone). Bone cement includes a powder and a liquid

that must be combined. The powder component consists mainly of polymer poly (methyl

methacrylate) (“PMMA”) and includes a radiopacifier to make the cement visible on x-rays. The

liquid component is a methyl methocrylate (“MMA”) monomer which is added to the powder to

create a heat-generating (exothermic) reaction.

       24.     Mechanical loosening means that for some reason (other than infection) the

attachment between the artificial knee and the bone has become loose.

       25.     A loose artificial knee is a problem because it causes pain and wearing away of

the bone. A painful loose knee can restrict the patient's daily activities severely. A loose artificial

knee also involves severe psychical burden for the patient.



                                                  6
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 7 of 42 PageID #: 7




        26.    Once the pain becomes unbearable or the individual loses function of the knee,

another operation will probably be required to revise the knee replacement. A loose, painful

artificial knee can usually, but not always, be replaced.

        27.    The purpose of knee revision surgery is to remove a failed knee implant and

replace it with a new one.

        28.    Upon information and belief, in a revision operation of a total knee failed by

loosening the biggest problem is usually to reconstruct the severe bone loss caused by bone

destruction around the failed total knee prosthesis, and restore the stability in the revised total

knee.

        29.    Upon information and belief, the results of a revision operation are not as good as

the first, and the risks of complications are higher. The range of motion in the knee after the

revision surgery may be smaller and the walking capacity may be also diminished. The rate of

loosening is higher after revision surgery than in primary knee replacement surgery.

                               DEPUY ATTUNE KNEE FACTS

        30.    DePuy Orthopaedics was founded in 1895 and was the first commercial

orthopaedics company in the U.S. It purports to be a global leader in orthopaedic devices,

including knee products. Today, DePuy Synthes Joint Reconstruction has over 200 products.

        31.    DePuy Defendants manufactured, labeled, packaged, distributed, supplied,

marketed, advertised, and/or otherwise engaged in all activities that are part and parcel of the

sale and distribution of a pharmaceutical, and by said activities, caused the DePuy Attune Knee

to be placed into the stream of commerce throughout the United States.

        32.    DePuy Defendants made, participated in, and/or contributed to filings with the

FDA in conjunction with the approval process for the DePuy Attune Knee.



                                                 7
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 8 of 42 PageID #: 8




        33.    Upon information and belief, DePuy Defendants were in control of the design,

assembly, manufacture, marketing, distribution, packaging, labeling, processing, supplying,

promotion, sales, and the issuance of product warnings and related information with respect to

the DePuy Attune Knee.

        34.    DePuy Defendants were at all times material hereto subject to the laws of the

United States of America, including provisions relating to the FDA, and the rules and regulations

thereof, in conjunction with the approval process, labeling, and other after- market activities that

pertain to the DePuy Attune Knee.

        35.    The DePuy Attune Knee has been widely advertised, marketed and represented by

the DePuy Defendants as a safe and effective treatment.

                            DEPUY ATTUNE KNEE PROBLEMS

        36.    As of June 2017, the FDA had about 1,400 reports involving failure with the

DePuy Attune Knee, including at least 633 cases where patients required revision surgery.

        37.    During revision surgeries, surgeons found severe tibial loosening.

        38.    DePuy Defendants became aware of the safety issues with the DePuy Attune

Knee as early as 2013 from disclosures in failure reports submitted to and kept in the FDA’s

Manufacturer and User Facility Device Experience (“MAUDE”), database. Even after being

aware of the DePuy Attune Knee’s safety issues, the product labeling and product information

for the DePuy Attune Knee failed to contain adequate information, instructions, and warnings

concerning implantation of the product and the risks that the DePuy Attune Knee can loosen in

patients.

        39.    Despite its knowledge of the serious injuries associated with use of the DePuy

Attune Knee, DePuy Defendants engaged in a marketing and advertising program which as a



                                                 8
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 9 of 42 PageID #: 9




whole, by affirmative and material misrepresentations and omissions, falsely and deceptively

sought to create the image and impression that the use of the DePuy Attune Knee was safe.

       40.    Upon information and belief, DePuy Defendants downplayed and understated the

health hazards and risks associated with the use of the DePuy Attune Knee and through

promotional literature as well as sales visits to orthopaedic surgeons, deceived doctors and

potential users of the DePuy Attune Knee by relaying positive information, while concealing the

nature and extent of known adverse and serious health effects.

       41.    Furthermore, because of the safety issues with the DePuy Attune Knee, DePuy

Defendants went to the FDA in March 2016 with a 510(k) premarket notice of intent to market

the ATTUNE Revision Knee System (Attune S+), which included anew stem, with added length

and a keel for additional stability and recessed cement pockets intended to promote cement

fixation. DePuy Defendants launched the Attune S+ in 2017 but did not recall the original DePuy

Attune Knee with its original defective ATTUNE Tibial Tray (baseplate). DePuy Defendants

also did not inform consumers or surgeons about the dangers of using the DePuy Attune Knee.

                          SIMPLEX HV BONE CEMENT FACTS

       42.    Cement “viscosity” determines the handling and working properties of the

cement. Bone cement may be divided into three kinds: low, medium, and high viscosity (“HV”).

       43.    Simplex HV Defendants manufacture, market, and sell the “Simplex family of

bone cements,” including Simplex P and Simplex HV bone cements.

       44.    Upon information and belief, Simplex P is a low or medium viscosity bone

cement, also known as “non-HV.” According to Simplex HV Defendants, as of 2008, Simplex P

“emerged as the most used bone cement in the US” and “[n]o other bone cement has stronger

survivorship than Simplex P.”



                                                9
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 10 of 42 PageID #: 10




        45.    Upon information and belief, prior to the release of Simplex HV Bone Cement,

 Simplex HV Defendants promoted their non-HV Simplex P bone cements as being stronger,

 safer, and more effective than HV bone cements manufactured and sold by other companies at

 that time.

        46.    In a 2008 brochure, Simplex HV Defendants explained the importance of

 viscosity by stating, “[t]he deeper cement penetrates into bone, the stronger the fixation and

 shear strength of the bond. HV cements cannot be pressurized into bone as well as medium

 viscosity cements.”

        47.    Further, Simplex HV Defendants explained the concept of “creep” by stating,

 “[t]he physical behavior of bone cement has clinical significance in terms of mechanical fixation

 and loosening. Bone cements that creep too much may lead to component shifting, loosening,

 and failure.” This section of the brochure was titled, “Creep Matters: Simplex [P] Creeps Less

 Than High Viscosity Cements.”

        48.    Despite Simplex HV Defendants promoting that its non-HV cements were

 stronger, safer, and more effective than HV bone cements, Simplex HV Defendants devised a

 plan to design, manufacture, market, and sell their own HV bone cements.

        49.    Simplex HV bone cement, the product at issue, is a high viscosity cement.

 Simplex HV liquid when packed with Simplex HV cement powder forms the product Simplex

 HV Bone Cement. Mixing the two separate components produces a ductile bone cement which,

 after hardening, fixes the implant and transfers stresses produced during movement to the bone.

        50.    Upon information and belief, Simplex HV Bone Cement received FDA clearance

 under the “510k” notification process. The basis for FDA clearance for many bone cements is

 that the bone cement was substantially similar to prior bone cements.



                                                10
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 11 of 42 PageID #: 11




        51.     Simplex HV Defendants used the 510k approval process and claim that these HV

 bone cements are “substantially equivalent” to the non-HV cements that have been in use for

 decades. However, in fact—and as previously represented by Stryker—the HV cement was and

 is less effective, and more prone to component shifting, loosening, and failure than previously-

 approved bone cements.

        52.     According to the Orthopaedic Research Society, researchers found HV cement

 less effective than low- or medium-viscosity bone cement (“non-HV”).

                         SIMPLEX HV BONE CEMENT PROBLEMS

        53.     According to the Journal of Arthroplasty, recent medical literature has shown that

 HV bone cements, like Simplex HV Bone Cements, are causing tibial component debonding,

 even when utilized with historically well-performing knee implants.

        54.     The tibial component loosened and debonded at the implant-cement interface in

 patients who received HV bone cement, including Stryker’s Simplex HV Bone Cement.

        55.     According to the Orthopaedic Research Society, researchers found HV cement

 less effective than low-viscosity or medium viscosity bone cements (“non-HV”).

        56.     The primary reason the Simplex HV Bone Cement fails is mechanical loosening,

 caused by a failure of the bond between the tibial baseplate at the implant-cement interface. Such

 loosening will eventually result in failure of the device. Studies have shown that mechanical

 loosening has occurred at a significantly increased rate in patients implanted with HV bone

 cement, including Simplex HV Bone Cement.

        57.     Simplex HV Defendants knew or should have known about the early failure rates

 and safety issues with its HV Bone Cements, including Simplex HV Bone Cement.

        58.     Despite Simplex HV Defendants’ knowledge of early failures, Stryker Corp.

 continues to represent that its HV bone cements, including Simplex HV Bone Cement, are safe
                                                11
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 12 of 42 PageID #: 12




 and effective. For instance, in 2014, Stryker promoted “Simplex HV” as “A New Level of

 Strength, Speed and Handling.”

        59.    Although Simplex HV Defendants previously represented that HV bone cements

 are not as strong and effective because they do not penetrate the bone as well as Simplex P,

 Simplex HV Defendants suggest its internal test results show Simplex HV bone cement has a

 “statistically equivalent depth of intrusion compared to Simplex P.” Further, Simplex HV

 Defendants states that “Simplex P and Simplex HV both achieve greater than the studies

 recommended 4mm depth of cement penetration into cancellous bone.”

        60.    Simplex HV Defendants actively and aggressively marketed, promoted, and

 represented to doctors that Simplex HV Bone Cement could provide the speed and rapid mixing

 times of high-viscosity cement, while also marketing, promoting, and representing that Simplex

 HV Bone Cement was as strong, safe, and effective as non-HV cements.

        61.    Although Simplex HV Defendants knew about the high number of Simplex HV

 Bone Cement early failures resulting in revision surgeries, Simplex HV Defendants failed to

 warn surgeons, consumers, and patients, and allowed, marketed, and promoted the defective

 design to continue to be implanted by unsuspecting surgeons into unsuspecting patients,

 including Mr. Nelson and his physicians.

                                  FACTUAL ALLEGATIONS

        62.    The treating physicians for Plaintiff and/or Norton Women’s and Children’s

 Hospital were exposed to the aforementioned advertising and marketing campaign directly by the

 DePuy Defendants and Simplex HV Defendants.

        63.    Plaintiff’s physicians and/or Norton Women’s and Children’s Hospital, either

 through direct promotional contact with the Defendants’ Sales Representatives, through word-of-



                                               12
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 13 of 42 PageID #: 13




 mouth from other health care providers, and/or through promotional materials, received the

 information the Defendants intended that they receive, to-wit: that the DePuy Attune Knee and

 Stryker’s Simplex HV Bone Cement were safe and effective for use in TKA procedures.

         64.     On November 16, 2015, Plaintiff’s physician implanted a DePuy Attune Knee in

 Plaintiff Frank Nelson’s right leg.

         65.     On November 16, 2015, in order to bond the DePuy Attune Knee with Plaintiff’s

 bones, Plaintiff’s physician used the defective Stryker’s Simplex HV Bone Cement.

         66.     On February 19, 2018, Plaintiff Frank Nelson had a second surgery to

 revise/replace his previously implanted and loosened DePuy Attune Knee.

         67.     As a direct and proximate result of the use of the DePuy Attune Knee and

 Simplex HV Bone Cement, Plaintiff suffered, and continues to suffer serious bodily injury and

 harm.

         68.     As a direct and proximate result of the use of the DePuy Attune Knee and

 Simplex HV Bone Cement, Plaintiff incurred and continues to incur medical expenses to treat his

 injuries and condition.

         69.     At no time material to his use of the DePuy Attune Knee and Simplex HV Bone

 Cement was Plaintiff or his physicians told, warned, or given information about the higher risks

 of loosening in the DePuy Attune Knee or the risks of loosening from using Simplex HV Bone

 Cement.

                                       CAUSES OF ACTION

                                              COUNT I
                                           (Strict Liability)

         70.     Plaintiff incorporates by reference each and every paragraph of this Complaint as

 if fully set forth herein and further alleges as follows:

                                                   13
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 14 of 42 PageID #: 14




         71.     At all relevant times hereto, DePuy Defendants were engaged in the development,

 testing, manufacturing, marketing and sales of the DePuy Attune Knee. DePuy Defendants

 designed, manufactured, marketed, and sold the DePuy Attune Knee to medical professionals

 and their patients, knowing it would be implanted for knee replacements.

         72.     The DePuy Attune Knee as designed, manufactured, marketed and sold by DePuy

 Defendants reached Plaintiff without substantial change in its condition and was used by Plaintiff

 in a reasonably foreseeable and intended manner.

         73.     The DePuy Attune Knee was “defective” and “unreasonably dangerous” when it

 entered the stream of commerce and was received by Plaintiff, because it was dangerous to an

 extent beyond that which would be contemplated by the ordinary consumer. At no time did

 Plaintiff have reason to believe that the DePuy Attune Knee was in a condition not suitable for

 their proper and intended use among patients.

         74.     The DePuy Attune Knee was used in the manner for which it was intended, that

 is, for artificial knee replacement. This use resulted in injury to Plaintiff.

         75.     Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of the DePuy Attune Knee. Further, in no

 way could Plaintiff have known that DePuy Defendants had designed, developed, and

 manufactured the DePuy Attune Knee in such a way as to increase the risk of harm or injury to

 the recipients of it.

         76.     The DePuy Attune Knee is defective in design because of its propensity to loosen

 and cause patients unnecessary pain and repeated surgical procedures.

         77.     The DePuy Attune Knee is unreasonably dangerous because it was sold to

 Plaintiff without adequate warnings regarding, inter alia, the propensity of DePuy Attune Knee



                                                    14
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 15 of 42 PageID #: 15




 to loosen and cause serious pain and necessitate additional surgery; the post-marketing

 experience of higher rates of loosening and revision surgery with the DePuy Attune Knee; and

 the probability of suffering loosening and revision surgery.

         78.        DePuy Defendants failed to develop and make available alternative products that

 were designed in a safe or safer manner, even though such products were feasible and marketable

 at the time DePuy Defendants sold the DePuy Attune Knee to Plaintiff.

         79.        DePuy Defendants had knowledge and information confirming the defective and

 dangerous nature of the DePuy Attune Knee. Despite this knowledge and information, DePuy

 Defendants failed to adequately and sufficiently warn Plaintiff and his physicians that the DePuy

 Attune Knee causes serious injuries including, loosening, and revision surgery.

         80.        As a direct and proximate result of DePuy Defendants’ wrongful conduct,

 including the DePuy Attune Knee’s defective and dangerous design and inadequate warnings,

 Plaintiff has sustained and will continue to sustain severe and debilitating injuries, economic

 loss, and other damages including, but not limited to, cost of medical care, rehabilitation, lost

 income, permanent instability and loss of balance, immobility, and pain and suffering, for which

 he is entitled to compensatory and equitable damages and declaratory relief in an amount to be

 proven at trial.

         81.        At all relevant times hereto, Simplex HV Defendants were engaged in the

 development, testing, manufacturing, marketing and sales of the Simplex HV Bone Cement.

 Simplex HV Defendants designed, manufactured, marketed, and sold the Simplex HV Bone

 Cement to medical professionals and their patients, knowing it would be used to bond implanted

 knee replacements to bone.




                                                   15
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 16 of 42 PageID #: 16




         82.     Simplex HV Bone Cement as designed, manufactured, marketed and sold by

 Simplex HV Defendants reached Plaintiff without substantial change in its condition and was

 used by Plaintiff’s physician and/or medical personnel in a reasonably foreseeable and intended

 manner.

         83.     Simplex HV Bone Cement was “defective” and “unreasonably dangerous” when

 it entered the stream of commerce and was received by Plaintiff, because it was dangerous to an

 extent beyond that which would be contemplated by the ordinary consumer. At no time did

 Plaintiff have reason to believe that the Simplex HV Bone Cement was in a condition not

 suitable for their proper and intended use among patients.

         84.     Simplex HV Bone Cement was used in the manner for which it was intended, that

 is, for binding an artificial knee replacement to bone. This use resulted in injury to Plaintiff.

         85.     Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of Simplex HV Bone Cement. Further, in

 no way could Plaintiff have known that Simplex HV Defendants had designed, developed, and

 manufactured the Simplex HV Bone Cement in such a way as to increase the risk of harm or

 injury to the recipients of it.

         86.     Simplex HV Bone Cement is defective in design because of its propensity to

 become “debonded” in knee replacement components, causing the knee implant to loosen and

 cause patients unnecessary pain and repeated surgical procedures.

         87.     Simplex HV Bone Cement is unreasonably dangerous because it was sold to

 Plaintiff without adequate warnings regarding, inter alia, the propensity of Simplex HV Bone

 Cement to loosen and cause serious pain and necessitate additional surgery; the post-marketing




                                                   16
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 17 of 42 PageID #: 17




 experience of higher rates of loosening and revision surgery with Simplex HV Bone Cement; and

 the probability of suffering loosening and revision surgery.

        88.      Simplex HV Defendants failed to develop and make available alternative products

 that were designed in a safe or safer manner, even though such products were feasible and

 marketable at the time Simplex HV Defendants sold the Simplex HV Bone Cement to Plaintiff.

        89.      Simplex HV Defendants had knowledge and information confirming the defective

 and dangerous nature of the Simplex HV Bone Cement. Despite this knowledge and information,

 Simplex HV Defendants failed to adequately and sufficiently warn Plaintiff and his physicians

 that the Simplex HV Bone Cement causes serious injuries including, loosening, and revision

 surgery.

        90.      As a direct and proximate result of Simplex HV Defendants’ wrongful conduct,

 including the Simplex HV Bone Cement’s defective and dangerous design and inadequate

 warnings, Plaintiff has sustained and will continue to sustain severe and debilitating injuries,

 economic loss, and other damages including, but not limited to, cost of medical care,

 rehabilitation, lost income, permanent instability and loss of balance, immobility, and pain and

 suffering, for which he is entitled to compensatory and equitable damages and declaratory relief

 in an amount to be proven at trial.

        91.      Defendants acted maliciously and/or intentionally disregarded Plaintiff’s rights so

 as to warrant the imposition of punitive damages.

        92.      WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 and punitive damages, together with interest, costs of suit, and all such other relief as the Court

 deems proper.




                                                 17
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 18 of 42 PageID #: 18




                                           COUNT II
                              (Products Liability – Failure to Warn)

         93.    Plaintiff repeats and incorporates by reference all other paragraphs of this

 Complaint as if fully set forth herein.

         94.    DePuy Defendants researched, developed, designed, tested, manufactured,

 inspected, labeled, distributed, marketed, promoted, sold, and otherwise released into the stream

 of commerce the DePuy Attune Knee and, in the course of same, directly advertised or marketed

 the product to the FDA, health care professionals, and consumers, or persons responsible for

 consumers, and therefore had a duty to warn of the risks associated with the use of the DePuy

 Attune Knee.

         95.    DePuy Defendants failed to adequately warn health care professionals and the

 public, including Plaintiff Frank Nelson and his prescribing physician, of the true risks of the

 DePuy Attune Knee, including that the DePuy Attune Knee could loosen, causing severe pain

 and injury, and requiring further treatment, including revision surgery and/or knee replacement.

         96.    DePuy Defendants failed to timely and reasonably warn of material facts

 regarding the safety and efficacy of the DePuy Attune Knee. Had they done so, proper warnings

 would have been heeded and no health care professional, including Plaintiff’s physician, would

 have prescribed the DePuy Attune Knee, or no consumer, including Plaintiff, would have

 purchased and/or used the DePuy Attune Knee.

         97.    DePuy Defendants failed to timely and reasonably provide adequate instructions

 and training concerning safe and effective use of the DePuy Attune Knee. Had they done so,

 healthcare professionals, including Plaintiff's physician, could have safely and effectively

 implanted the DePuy Attune Knee, without causing serious pain and injury to patients, including

 Plaintiff.

                                                18
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 19 of 42 PageID #: 19




         98.     The DePuy Attune Knee, which was researched, developed, designed, tested,

 manufactured, inspected, labeled, distributed, marketed, promoted, sold and otherwise released

 into the stream of commerce by DePuy Defendants, was defective due to inadequate post-

 marketing warnings and/or instruction because, after DePuy Defendants knew or should have

 known that there was reasonable evidence of an association between the DePuy Attune Knee and

 knee replacement loosening causing serious injury and pain. DePuy Defendants failed to provide

 adequate warnings to health care professionals and the consuming public, including Plaintiff, and

 continued to aggressively promote the DePuy Attune Knee.

         99.     DePuy Defendants failed to perform or otherwise facilitate adequate testing;

 failed to reveal and/or concealed testing and research data; and selectively and misleadingly

 revealed and/or analyzed testing and research data.

         100.    Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of the DePuy Attune Knee. Further, in no

 way could Plaintiff have known that DePuy Defendants had designed, developed, and

 manufactured the DePuy Attune Knee in such a way as to increase the risk of harm or injury to

 the recipients of it.

         101.    As a direct and proximate result of the conduct of DePuy Defendants as aforesaid,

 Plaintiff suffered serious and permanent non-economic and economic injuries.

         102.    Simplex HV Defendants researched, developed, designed, tested, manufactured,

 inspected, labeled, distributed, marketed, promoted, sold, and otherwise released into the stream

 of commerce the Simplex HV Bone Cement and, in the course of same, directly advertised or

 marketed the product to the FDA, health care professionals, and consumers, or persons




                                                19
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 20 of 42 PageID #: 20




 responsible for consumers, and therefore had a duty to warn of the risks associated with the use

 of the Simplex HV Bone Cement.

         103.    Simplex HV Defendants failed to adequately warn health care professionals and

 the public, including Plaintiff Frank Nelson and his prescribing physician, of the true risks of the

 Simplex HV Bone Cement, including that the Simplex HV Bone Cement could “debond” in knee

 replacement components, causing the implant to loosen, causing severe pain and injury, and

 requiring further treatment, including revision surgery and/or knee replacement.

         104.    Simplex HV Defendants failed to timely and reasonably warn of material facts

 regarding the safety and efficacy of Simplex HV Bone Cement. Had they done so, proper

 warnings would have been heeded and no health care professional, including Plaintiff’s

 physician, would have prescribed the Simplex HV Bone Cement, or no consumer, including

 Plaintiff, would have purchased and/or used Simplex HV Bone Cement.

         105.    Simplex HV Defendants failed to timely and reasonably provide adequate

 instructions and training concerning safe and effective use of the Simplex HV Bone Cement.

 Had they done so, healthcare professionals, including Plaintiff's physician, could have safely and

 effectively used the Simplex HV Bone Cement, without causing serious pain and injury to

 patients, including Plaintiff.

         106.    Simplex HV Bone Cement, which was researched, developed, designed, tested,

 manufactured, inspected, labeled, distributed, marketed, promoted, sold and otherwise released

 into the stream of commerce by Simplex HV Defendants, was defective due to inadequate post-

 marketing warnings and/or instruction because, after Simplex HV Defendants knew or should

 have known that there was reasonable evidence of an association between the Simplex HV Bone

 Cement and knee replacement loosening causing serious injury and pain. Simplex HV



                                                 20
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 21 of 42 PageID #: 21




 Defendants failed to provide adequate warnings to health care professionals and the consuming

 public, including Plaintiff, and continued to aggressively promote the Simplex HV Bone

 Cement.

         107.    Simplex HV Defendants failed to perform or otherwise facilitate adequate testing;

 failed to reveal and/or concealed testing and research data; and selectively and misleadingly

 revealed and/or analyzed testing and research data.

         108.    Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of Simplex HV Bone Cement. Further, in

 no way could Plaintiff have known that Simplex HV Defendants had designed, developed, and

 manufactured the Simplex HV Bone Cement in such a way as to increase the risk of harm or

 injury to the recipients of it.

         109.    As a direct and proximate result of the conduct of Simplex HV Defendants as

 aforesaid, Plaintiff suffered serious and permanent non-economic and economic injuries.

         110.    Defendants acted maliciously and/or intentionally disregarded Plaintiff’s rights so

 as to warrant the imposition of punitive damages.

         111.    WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 and punitive damages, together with interest, costs of suit, and all such other relief as the Court

 deems proper.

                                                COUNT III
                                   (Products Liability – Defective Design)

         112.    Plaintiff repeats and incorporates by reference all other paragraphs of this

 Complaint as if fully set forth herein.




                                                     21
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 22 of 42 PageID #: 22




        113.    DePuy Defendants are the researcher, developer, manufacturer, distributor,

 marketer, promoter, supplier and seller of the DePuy Attune Knee, which is defective and

 unreasonably dangerous to consumers.

        114.    The DePuy Attune Knee is defective in its design or formulation in that it is not

 reasonably fit, suitable, or safe for its intended purpose and/or its foreseeable risks exceed the

 benefits associated with its design and formulation. The DePuy Attune Knee is defective in

 design or formulation in that it lacks efficacy and/or it poses a greater likelihood of injury than

 other knee replacement devices and similar knee replacement devices on the market and is more

 dangerous than ordinary consumers can reasonably foresee.

        115.    If the design defect were known at the time of manufacture, a reasonable person

 would have concluded that the utility of the DePuy Attune Knee did not outweigh the risk of

 marketing a product designed in that manner.

        116.    The defective condition of the DePuy Attune Knee rendered it unreasonably

 dangerous and/or not reasonably safe, and the DePuy Attune Knee was in this defective

 condition at the time it left the hands of the DePuy Defendants. The DePuy Attune Knee was

 expected to and did reach consumers, including Plaintiff Frank Nelson, without substantial

 change in the condition in which it was designed, manufactured, labeled, sold, distributed,

 marketed, promoted, supplied and otherwise released into the stream of commerce.

        117.    Plaintiff and his physician were unaware of the significant hazards and defects in

 the DePuy Attune Knee. Plaintiff was not able to discover, nor could he have discovered through

 the exercise of reasonable diligence, the defective nature of the DePuy Attune Knee. Further, in

 no way could Plaintiff have known that DePuy Defendants had designed, developed, and




                                                 22
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 23 of 42 PageID #: 23




 manufactured the DePuy Attune Knee in such a way as to increase the risk of harm or injury to

 the recipients of it.

         118.      The DePuy Attune Knee was unreasonably dangerous and/or not reasonably safe

 in that it was more dangerous than would be reasonably contemplated by the ordinary user.

 During the period that Plaintiff used the DePuy Attune Knee, it was being utilized in a manner

 that was intended by DePuy Defendants.

         119.      At the time Plaintiff received and used the DePuy Attune Knee, it was represented

 to be safe and free from latent defects.

         120.      DePuy Defendants are strictly liable to Plaintiff for designing, manufacturing, and

 placing into the stream of commerce a product which was unreasonably dangerous for its

 reasonably foreseeable uses at the time it left the control of DePuy Defendants because of the

 design defects.

         121.      DePuy Defendants knew or should have known of the danger associated with the

 use of the DePuy Attune Knee, as well as the defective nature of the DePuy Attune Knee but has

 continued to design, manufacture, sell, distribute, market, promote and/or supply the DePuy

 Attune Knee so as to maximize sales and profits at the expense of the public health and safety, in

 conscious disregard of the foreseeable harm caused by the DePuy Attune Knee.

         122.      As a direct and proximate cause of the design defect and DePuy Defendants’

 misconduct as set forth herein, Plaintiff has suffered and continues to suffer serious and

 permanent non-economic and economic injuries.

         123.      Simplex HV Defendants are the researcher, developer, manufacturer, distributor,

 marketer, promoter, supplier, and seller of the Simplex HV Bone Cement, which is defective and

 unreasonably dangerous to consumers.



                                                   23
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 24 of 42 PageID #: 24




         124.    The Simplex HV Bone Cement is defective in its design or formulation in that it

 is not reasonably fit, suitable, or safe for its intended purpose and/or its foreseeable risks exceed

 the benefits associated with its design and formulation. The Simplex HV Bone Cement is

 defective in design or formulation in that it lacks efficacy and/or it poses a greater likelihood of

 injury than other bone cements and similar bone cements on the market and is more dangerous

 than ordinary consumers can reasonably foresee.

         125.    If the design defect were known at the time of manufacture, a reasonable person

 would have concluded that the utility of the Simplex HV Bone Cement did not outweigh the risk

 of marketing a product designed in that manner.

         126.    The defective condition of the Simplex HV Bone Cement rendered it

 unreasonably dangerous and/or not reasonably safe, and the Simplex HV Bone Cement was in

 this defective condition at the time it left the hands of the Simplex HV Defendants. Simplex HV

 Bone Cement was expected to and did reach consumers, including Plaintiff Frank Nelson,

 without substantial change in the condition in which it was designed, manufactured, labeled,

 sold, distributed, marketed, promoted, supplied and otherwise released into the stream of

 commerce.

         127.    Plaintiff and his physician were unaware of the significant hazards and defects in

 the Simplex HV Bone Cement. Plaintiff was not able to discover, nor could he have discovered

 through the exercise of reasonable diligence, the defective nature of Simplex HV Bone Cement.

 Further, in no way could Plaintiff have known that Simplex HV Defendants had designed,

 developed, and manufactured the Simplex HV Bone Cement in such a way as to increase the risk

 of harm or injury to the recipients of it.




                                                  24
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 25 of 42 PageID #: 25




        128.    Simplex HV Bone Cement was unreasonably dangerous and/or not reasonably

 safe in that it was more dangerous than would be reasonably contemplated by the ordinary user.

 During the period that Plaintiff used the Simplex HV Bone Cement, it was being utilized in a

 manner that was intended by Simplex HV Defendants.

        129.    At the time Plaintiff received and used the Simplex HV Bone Cement, it was

 represented to be safe and free from latent defects.

        130.    Simplex HV Defendants are strictly liable to Plaintiff for designing,

 manufacturing, and placing into the stream of commerce a product which was unreasonably

 dangerous for its reasonably foreseeable uses at the time it left the control of Simplex HV

 Defendants because of the design defects.

        131.    Simplex HV Defendants knew or should have known of the danger associated

 with the use of the Simplex HV Bone Cement, as well as the defective nature of the Simplex HV

 Bone Cement but has continued to design, manufacture, sell, distribute, market, promote and/or

 supply the Simplex HV Bone Cement so as to maximize sales and profits at the expense of the

 public health and safety, in conscious disregard of the foreseeable harm caused by the Simplex

 HV Bone Cement.

        132.    As a direct and proximate cause of the design defect and Simplex HV

 Defendants’ misconduct as set forth herein, Plaintiff has suffered and continues to suffer serious

 and permanent non-economic and economic injuries.

        133.    Defendants acted maliciously and/or intentionally disregarded Plaintiff’s rights so

 as to warrant the imposition of punitive damages.




                                                 25
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 26 of 42 PageID #: 26




         134.    WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 and punitive damages, together with interest, costs of suit, and all such other relief as the Court

 deems proper.

                                                 COUNT IV
                                                 (Negligence)

         135.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

 if fully set forth herein and further alleges as follows:

         136.    At all relevant times, DePuy Defendants had a duty to exercise reasonable care in

 the design, formulation, testing, manufacture, marketing, sale, and distribution of the DePuy

 Attune Knee, including a duty to ensure that the DePuy Attune Knee did not pose a significantly

 increased risk of bodily injury to its users.

         137.    DePuy Defendants had a duty to exercise reasonable care in the advertising and

 sale of the DePuy Attune Knee, including a duty to warn Plaintiff and other consumers of the

 dangers associated with the consumption of the DePuy Attune Knee that were known or should

 have been known to DePuy Defendants at the time of the sale of the DePuy Attune Knee to the

 Plaintiff.

         138.    DePuy Defendants failed to exercise reasonable care in the design, testing,

 manufacture, marketing, sale and distribution of the DePuy Attune Knee because DePuy

 Defendants knew or should have known that the DePuy Attune Knee had a propensity to cause

 serious injury, including loosening and revision surgery.

         139.    DePuy Defendants failed to exercise ordinary care in the labeling of the DePuy

 Attune Knee and failed to issue adequate pre-marketing or post-marketing warnings to

 prescribing doctors and the general public regarding the risk of serious injury, including

 loosening and revision surgery.

                                                     26
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 27 of 42 PageID #: 27




          140.   DePuy Defendants knew or should have known that Plaintiff could foreseeably

 suffer injury as a result of DePuy Defendants’ failure to exercise ordinary care as described

 above.

          141.   DePuy Defendants breached their duty of reasonable care to Plaintiff by failing to

 exercise due care under the circumstances.

          142.   Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of the DePuy Attune Knee. Further, in no

 way could Plaintiff have known that DePuy Defendants had designed, developed, and

 manufactured the DePuy Attune Knee in such a way as to increase the risk of harm or injury to

 the recipients of it.

          143.   As a direct and proximate result of DePuy Defendants’ acts and omissions,

 including their failure to exercise ordinary care in the design, formulation, testing, manufacture,

 sale, and distribution of the DePuy Attune Knee, Plaintiff was implanted with the DePuy Attune

 Knee and suffered severe and debilitating injuries, economic loss, and other damages, including

 but not limited to, cost of medical care, rehabilitation, lost income, permanent instability, and

 loss of balance, immobility, and pain and suffering, for which he is entitled to compensatory and

 equitable damages and declaratory relief in an amount to be proven at trial.

          144.   At all relevant times, Simplex HV Defendants had a duty to exercise reasonable

 care in the design, formulation, testing, manufacture, marketing, sale, and distribution of the

 Simplex HV Bone Cement, including a duty to ensure that Simplex HV Bone Cement did not

 pose a significantly increased risk of bodily injury to its users.

          145.   Simplex HV Defendants had a duty to exercise reasonable care in the advertising

 and sale of Simplex HV Bone Cement, including a duty to warn Plaintiff and other consumers, of



                                                   27
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 28 of 42 PageID #: 28




 the dangers associated with the consumption of Simplex HV Bone Cement that were known or

 should have been known to Simplex HV Defendants at the time of the sale of Simplex HV Bone

 Cement to the Plaintiff.

         146.    Simplex HV Defendants failed to exercise reasonable care in the design, testing,

 manufacture, marketing, sale, and distribution of Simplex HV Bone Cement because Simplex

 HV Defendants knew or should have known that Simplex HV Bone Cement had a propensity to

 cause serious injury, including loosening in knee implants and revision surgery.

         147.    Simplex HV Defendants failed to exercise ordinary care in the labeling of

 Simplex HV Bone Cement and failed to issue adequate pre-marketing or post-marketing

 warnings to prescribing doctors and the general public regarding the risk of serious injury,

 including loosening in knee implants and revision surgery.

         148.    Simplex HV Defendants knew or should have known that Plaintiff could

 foreseeably suffer injury as a result of Simplex HV Defendants’ failure to exercise ordinary care

 as described above.

         149.    Simplex HV Defendants breached their duty of reasonable care to Plaintiff by

 failing to exercise due care under the circumstances.

         150.    Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of Simplex HV Bone Cement. Further, in

 no way could Plaintiff have known that Simplex HV Defendants had designed, developed, and

 manufactured the Simplex HV Bone Cement in such a way as to increase the risk of harm or

 injury to the recipients of it.

         151.    As a direct and proximate result of Simplex HV Defendants’ acts and omissions,

 including its failure to exercise ordinary care in the design, formulation, testing, manufacture,



                                                 28
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 29 of 42 PageID #: 29




 sale, and distribution of Simplex HV Bone Cement, Simplex HV Bone Cement was used to bond

 Plaintiff Frank Nelson’s knee implant, and he suffered severe and debilitating injuries, economic

 loss, and other damages, including but not limited to cost of medical care, rehabilitation, lost

 income, permanent instability, and loss of balance, immobility, and pain and suffering for which

 he is entitled to compensatory and equitable damages and declaratory relief in an amount to be

 proven at trial.

         152.       Defendants acted maliciously and/or intentionally disregarded Plaintiff’s rights so

 as to warrant the imposition of punitive damages.

         153.       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 and punitive damages, together with interest, costs of suit, and all such other relief as the Court

 deems proper.

                                              COUNT V
                                     (Breach of Express Warranty)

         154.       Plaintiff repeats and incorporates by reference all other paragraphs of this

 Complaint as if fully set forth herein.

         155.       DePuy Defendants advertised, labeled, marketed and promoted its product, the

 DePuy Attune Knee, representing the quality to health care professionals, the FDA, Plaintiff

 Frank Nelson, and the public in such a way as to induce its purchase or use, thereby making an

 express warranty that the DePuy Attune Knee would conform to the representations. More

 specifically, DePuy Defendants represented that the DePuy Attune Knee was safe and effective,

 that it was safe and effective for use by individuals such as Plaintiff, and/or that it was safe and

 effective to treat Plaintiff’s condition.

         156.       The representations, as set forth above, contained or constituted descriptions of

 the goods and/or affirmations of fact or promises made by the seller to the buyer which related to

                                                    29
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 30 of 42 PageID #: 30




 the goods and became part of the basis of the bargain creating an express warranty that the goods

 shall conform to the affirmations of fact or promises.

         157.    The DePuy Attune Knee did not conform to the representations made by DePuy

 Defendants in that the DePuy Attune Knee was not safe and effective, was not safe and effective

 for use by individuals such as Plaintiff, and/or was not safe and effective to treat in individuals,

 such as Plaintiff.

         158.    At all relevant times, Plaintiff Frank Nelson used the DePuy Attune Knee for the

 purpose and in the manner intended by DePuy Defendants.

         159.    Plaintiff and Plaintiff’s physician, by the use of reasonable care, would not have

 discovered the breached warranty and realized its danger.

         160.    The breach of the warranty was a substantial factor in bringing about Plaintiff’s

 injuries.

         161.    As a direct and proximate result of DePuy Defendants’ breach of warranty,

 Plaintiff Frank Nelson was implanted with the DePuy Attune Knee and suffered severe and

 debilitating injuries, economic loss, and other damages, including but not limited to, cost of

 medical care, rehabilitation, lost income, permanent instability and loss of balance, immobility,

 and pain and suffering, for which they are entitled to compensatory and equitable damages and

 declaratory relief in an amount to be proven at trial.

         162.    Simplex HV Defendants advertised, labeled, marketed, and promoted its product,

 Simplex HV Bone Cement, representing the quality to health care professionals, the FDA,

 Plaintiff Frank Nelson, and the public in such a way as to induce its purchase or use, thereby

 making an express warranty that Simplex HV Bone Cement would conform to the

 representations. More specifically, Simplex HV Defendants represented that Simplex HV Bone



                                                  30
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 31 of 42 PageID #: 31




 Cement was safe and effective, that it was safe and effective for use by individuals such as

 Plaintiff, and/or that it was safe and effective to treat Plaintiff’s condition.

         163.    The representations, as set forth above, contained or constituted descriptions of

 the goods and/or affirmations of fact or promises made by the seller to the buyer which related to

 the goods and became part of the basis of the bargain creating an express warranty that the goods

 shall conform to the affirmations of fact or promises.

         164.    Simplex HV Bone Cement did not conform to the representations made by

 Simplex HV Defendants in that Simplex HV Bone Cement was not safe and effective, was not

 safe and effective for use by individuals such as Plaintiff, and/or was not safe and effective to

 treat in individuals, such as Plaintiff.

         165.    At all relevant times, Plaintiff Frank Nelson used Simplex HV Bone Cement for

 the purpose and in the manner intended by Simplex HV Defendants.

         166.    Plaintiff and Plaintiff’s physician, by the use of reasonable care, would not have

 discovered the breached warranty and realized its danger.

         167.    The breach of the warranty was a substantial factor in bringing about Plaintiff’s

 injuries.

         168.    As a direct and proximate result of Simplex HV Defendants’ breach of warranty,

 Simplex HV Bone Cement was used to bond Plaintiff Frank Nelson’s knee implant, and he

 suffered severe and debilitating injuries, economic loss, and other damages, including but not

 limited to cost of medical care, rehabilitation, lost income, permanent instability and loss of

 balance, immobility, and pain and suffering for which he is entitled to compensatory and

 equitable damages and declaratory relief in an amount to be proven at trial.




                                                    31
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 32 of 42 PageID #: 32




         169.    Defendants acted maliciously and/or intentionally disregarded Plaintiff’s rights so

 as to warrant the imposition of punitive damages.

         170.    WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 and punitive damages, together with interest, costs of suit, and all such other relief as the Court

 deems proper.

                                            COUNT VI
                                   (Breach of Implied Warranty)

         171.    Plaintiff repeats and incorporates by reference all other paragraphs of this

 Complaint as if fully set forth herein.

         172.    The DePuy Attune Knee was not reasonably fit for the ordinary purposes for

 which such goods are used.

         173.    At all relevant times, DePuy Defendants had reason to know the particular

 purpose for which the good is required and that Plaintiff, Plaintiff’s physician, and/or Norton

 Women’s and Children’s Hospital relied on DePuy Defendants’ expertise, skill, judgment, and

 knowledge to select or furnish suitable goods. Plaintiff and his healthcare providers reasonably

 relied upon the expertise, skill, judgment, and knowledge of DePuy Defendants, and upon the

 implied warranty that the product was safe, of merchantable quality, and fit for use by Plaintiff

 and other consumers.

         174.    The products used by Plaintiff were not safe, of merchantable quality, nor fit for

 their intended use in that the dangerous propensities of the products when used as intended

 causes severe injury to the user. Plaintiff and Plaintiff’s physician, by the use of reasonable care

 would not have discovered the breached warranty and realized its danger.

         175.    The breach of the warranty was a substantial factor in bringing about Plaintiff’s

 injuries.

                                                 32
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 33 of 42 PageID #: 33




         176.   As a direct and proximate result of DePuy Defendants’ breach of warranty,

 Plaintiff was implanted with the DePuy Attune Knee and suffered severe and debilitating

 injuries, economic loss, and other damages, including but not limited to cost of medical care,

 rehabilitation, lost income, permanent instability, and loss of balance, immobility, and pain and

 suffering, for which he is entitled to compensatory and equitable damages and declaratory relief

 in an amount to be proven at trial.

         177.   Simplex HV Bone Cement was not reasonably fit for the ordinary purposes for

 which such goods are used.

         178.   At all relevant times, Simplex HV Defendants had reason to know the particular

 purpose for which the good is required and that Plaintiff, Plaintiff’s physician, and/or Norton

 Women’s and Children’s Hospital relied on Simplex HV Defendants’ expertise, skill, judgment,

 and knowledge to select or furnish suitable goods.         Plaintiff and his healthcare providers

 reasonably relied upon the expertise, skill, judgment, and knowledge of Simplex HV

 Defendants, and upon the implied warranty that the product was safe, of merchantable quality,

 and fit for use by Plaintiff and other consumers.

         179.   The products used by Plaintiff were not safe, of merchantable quality, nor fit for

 their intended use in that the dangerous propensities of the products when used as intended

 causes severe injury to the user. Plaintiff and Plaintiff’s physician, by the use of reasonable care

 would not have discovered the breached warranty and realized its danger.

         180.   The breach of the warranty was a substantial factor in bringing about Plaintiff’s

 injuries.

         181.   As a direct and proximate result of Simplex HV Defendants’ breach of warranty,

 Simplex HV Bone Cement was used to bond Plaintiff Frank Nelson’s knee implant, and he



                                                 33
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 34 of 42 PageID #: 34




 suffered severe and debilitating injuries, economic loss, and other damages, including but not

 limited to, cost of medical care, rehabilitation, lost income, permanent instability, and loss of

 balance, immobility, and pain and suffering, for which he is entitled to compensatory and

 equitable damages and declaratory relief in an amount to be proven at trial.

        182.     Defendants acted maliciously and/or intentionally disregarded Plaintiff’s rights so

 as to warrant the imposition of punitive damages.

        183.     WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 and punitive damages, together with interest, costs of suit, and all such other relief as the Court

 deems proper.

                                              COUNT VII
                                           (Gross Negligence)

        184.     Plaintiff repeats and incorporates by reference all other paragraphs of this

 Complaint as if fully set forth herein.

        185.     DePuy Defendants’ wrongful acts and/or omissions were a wanton or reckless

 disregard for the lives and safety of others, so Plaintiff is entitled to punitive damages.

        186.     The DePuy Defendants misled both the medical community and the public at

 large, including Plaintiff herein, by making false representations about the safety and efficacy of

 the DePuy Attune Knee and by failing to provide adequate instructions and training concerning

 its use. DePuy Defendants downplayed, understated, and/or disregarded their knowledge of the

 serious and permanent side effects and risks associated with the use of the DePuy Attune Knee

 despite available information demonstrating that the DePuy Attune Knee could loosen and

 separate, causing serious harm to patients.

        187.     Such risks and adverse effects could easily have been avoided had DePuy

 Defendants not concealed knowledge of the serious and permanent side effects and risks

                                                   34
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 35 of 42 PageID #: 35




 associated with the use of the DePuy Attune Knee or provided proper training and instruction to

 physicians regarding use of the DePuy Attune Knee.

         188.    DePuy Defendants’ misrepresentations included knowingly withholding material

 information from the FDA, the medical community and the public, including Plaintiff,

 concerning the safety of the DePuy Attune Knee.

         189.    DePuy Defendants were or should have been in possession of evidence

 demonstrating that the DePuy Attune Knee caused serious side effects. Nevertheless, DePuy

 Defendants continued to market the DePuy Attune Knee by providing false and misleading

 information with regard to its safety and efficacy.

         190.    DePuy Defendants failed to provide warnings that would have dissuaded health

 care professionals from using the DePuy Attune Knee, thus preventing health care professionals

 and consumers, including Plaintiff, from weighing the true risks against the benefits of using the

 DePuy Attune Knee.

         191.    DePuy Defendants failed to provide adequate training and instructions to

 physicians that could have prevented failure of the DePuy Attune Knee causing serious harm and

 suffering to patients, including Plaintiff Frank Nelson.

         192.    Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of the DePuy Attune Knee and DePuy

 Defendants’ wrongful acts and/or omissions that were a wanton or reckless disregard for the

 lives and safety of others. Further, in no way could Plaintiff have known that DePuy Defendants

 had designed, developed, and manufactured the DePuy Attune Knee in such a way as to increase

 the risk of harm or injury to the recipients of it.




                                                       35
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 36 of 42 PageID #: 36




        193.    As a direct and proximate result of DePuy Defendants’ wrongful acts and/or

 omissions that were a wanton or reckless disregard for the lives and safety of others, Plaintiff

 was implanted with the DePuy Attune Knee and suffered severe and debilitating injuries,

 economic loss, and other damages, including but not limited to, cost of medical care,

 rehabilitation, lost income, permanent instability, and loss of balance, immobility, and pain and

 suffering, for which he is entitled to compensatory damages, special damages, and punitive

 damages in an amount to be proven at trial.

        194.    Simplex HV Defendants’ wrongful acts and/or omissions were a wanton or

 reckless disregard for the lives and safety of others, so Plaintiff is entitled to punitive damages.

        195.    Simplex HV Defendants misled both the medical community and the public at

 large, including Plaintiff herein, by making false representations about the safety and efficacy of

 Simplex HV Bone Cement and by failing to provide adequate instructions and training

 concerning its use. Simplex HV Defendants downplayed, understated, and/or disregarded its

 knowledge of the serious and permanent side effects and risks associated with the use of Simplex

 HV Bone Cement despite available information demonstrating that Simplex HV Bone Cement

 could debond and cause loosening in knee implants, causing serious harm to patients.

        196.    Such risks and adverse effects could easily have been avoided had Simplex HV

 Defendants not concealed knowledge of the serious and permanent side effects and risks

 associated with the use of Simplex HV Bone Cement or provided proper training and instruction

 to physicians regarding use of Simplex HV Bone Cement.

        197.    Simplex HV Defendants’ misrepresentations included knowingly withholding

 material information from the FDA, the medical community, and the public, including Plaintiff

 concerning the safety of Simplex HV Bone Cement.



                                                   36
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 37 of 42 PageID #: 37




        198.    Simplex HV Defendants was or should have been in possession of evidence

 demonstrating that Simplex HV Bone Cement caused serious side effects. Nevertheless, Simplex

 HV Defendants continued to market Simplex HV Bone Cement by providing false and

 misleading information with regard to its safety and efficacy.

        199.    Simplex HV Defendants failed to provide warnings that would have dissuaded

 health care professionals from using Simplex HV Bone Cement, thus preventing health care

 professionals and consumers, including Plaintiff, from weighing the true risks against the

 benefits of using Simplex HV Bone Cement.

        200.    Simplex HV Defendants failed to provide adequate training and instructions to

 physicians that could have prevented failure of Simplex HV Bone Cement causing serious harm

 and suffering to patients, including Plaintiff Frank Nelson.

        201.    Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of Simplex HV Bone Cement and Simplex

 HV Defendants’ wrongful acts and/or omissions that were a wanton or reckless disregard for the

 lives and safety of others. Further, in no way could Plaintiff have known that Simplex HV

 Defendants had designed, developed, and manufactured the Simplex HV Bone Cement in such a

 way as to increase the risk of harm or injury to the recipients of it.

        202.    As a direct and proximate result of Simplex HV Defendants’ wrongful acts and/or

 omissions that were a wanton or reckless disregard for the lives and safety of others, Simplex

 HV Bone Cement was used to bond Plaintiff Frank Nelson’s knee implant, and he suffered

 severe and debilitating injuries, economic loss, and other damages, including but not limited to

 cost of medical care, rehabilitation, lost income, permanent instability, and loss of balance,




                                                   37
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 38 of 42 PageID #: 38




 immobility, and pain and suffering for which he is entitled to compensatory damages, special

 damages, and punitive damages in an amount to be proven at trial.

         203.    WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 damages and punitive damages, together with interest, costs of suit, and such other relief as the

 Court deems proper.

                                           COUNT VIII
                         (Violation of Kentucky Consumer Protection Act)

         204.    Plaintiff repeats and incorporates by reference all other paragraphs of this

 Complaint as if fully set forth herein.

         205.    DePuy Defendants are liable to Plaintiff pursuant to the Kentucky Consumer

 Protection Act, KRS 367.170, et seq. (hereinafter, “KCPA”). DePuy Defendants advertised,

 labeled, marketed, and promoted their product, the DePuy Attune Knee, representing its quality,

 safety, and effectiveness for use by individuals such as Plaintiff and/or that for treating Plaintiff’s

 condition when DePuy Defendants knew or should have known about the DePuy Attune Knee’s

 dangerous propensity to loosen and cause patients unnecessary pain and revision surgeries,

 constituting unfair, misleading, or deceptive acts or practices in the conduct of trade or

 commerce.

         206.    Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of the DePuy Attune Knee. Further, in no

 way could Plaintiff have known that DePuy Defendants had designed, developed, and

 manufactured the DePuy Attune Knee in such a way as to increase the risk of harm or injury to

 the recipients of it.

         207.    Plaintiff purchased the DePuy Attune Knee from DePuy Defendants for personal

 purposes and subsequently suffered loss of money or property as a result of the DePuy

                                                   38
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 39 of 42 PageID #: 39




 Defendants’ use of unfair, misleading, or deceptive acts or practices in the conduct of trade or

 commerce.

         208.    Simplex HV Defendants are liable to Plaintiff pursuant to the KCPA. Simplex

 HV Defendants advertised, labeled, marketed, and promoted their product, Simplex HV Bone

 Cement, representing the its quality, safety, and effectiveness for use by individuals such as

 Plaintiff and/or that for treating Plaintiff’s condition when Simplex HV Defendants knew or

 should have known about Simplex HV Bone Cement’s dangerous propensity to loosen in knee

 implants and cause patients unnecessary pain and revision surgeries, constituting unfair,

 misleading, or deceptive acts or practices in the conduct of trade or commerce.

         209.    Plaintiff was not able to discover, nor could he have discovered through the

 exercise of reasonable diligence, the defective nature of Simplex HV Bone Cement. Further, in

 no way could Plaintiff have known that Simplex HV Defendants had designed, developed, and

 manufactured the Simplex HV Bone Cement in such a way as to increase the risk of harm or

 injury to the recipients of it.

         210.    Plaintiff purchased the Simplex HV Bone Cement from Simplex HV Defendants

 for personal purposes and subsequently suffered loss of money or property as a result of the

 Simplex HV Defendants’ use of unfair, misleading, or deceptive acts or practices in the conduct

 of trade or commerce.

         211.    At all times mentioned, Defendants’ conduct was in violation of the KCPA in that

 Defendants’ conduct constitutes business practices, which are unfair, false, misleading, and

 deceptive.

         212.    Privity of contract existed between Plaintiff and Defendants.




                                                 39
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 40 of 42 PageID #: 40




        213.    Plaintiff while using Defendants’ products in the usual and customary manner as

 intended, suffered injury as a proximate result of Defendant placing the products on the market,

 Defendants’ use of false and/or misleading misrepresentations and/or omissions of material facts

 in connection with the marketing, promotion and sale of the products. Defendants communicated

 the purported benefits of the products while failing to disclose serious and dangerous injuries

 related to the use of the products, with the intent that consumers such as Plaintiff, would rely

 upon the misrepresentations and purchase and use the products believing them to be safe and

 beneficial for use in the prescribed, usual and customary manner.

        214.    Defendants’ violations of the KCPA are a substantial factor in causing the

 Plaintiff to endure mental pain and anguish, humiliation, mortification, and has further caused

 the Plaintiff to incur substantial pecuniary loss. Plaintiff has further been caused to incur

 attorneys’ fees as a result of Defendants’ conduct.

        215.    Defendants acted towards the Plaintiff with reckless disregard of the Plaintiff’s

 rights, thereby entitling the Plaintiff to punitive damages.

        216.    WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 and punitive damages, together with interest, costs of suit, attorney fees, and such other relief as

 the Court deems proper.

                                         DEMAND FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants, DePuy Synthes Sales,

 Inc., d/b/a DePuy Synthes Joint Reconstruction, DePuy Synthes, Inc., DePuy Orthopaedics, Inc.,

 Johnson & Johnson, Stryker Corporation, Howmedica Osteonics Corporation, d/b/a Stryker

 Orthopaedics, and aap Implants, Inc., as follows:




                                                  40
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 41 of 42 PageID #: 41




        a.     Compensatory damages, in excess of the amount required for federal diversity

               jurisdiction and in an amount to fully compensate Plaintiff for all his injuries and

               damages, both past and present;

        b.     Punitive damages;

        c.     Expenses and costs of this action;

        d.     Attorneys’ fees;

        e.     Pre-judgment and post-judgment interest in the maximum amount allowed by

 law; and

        f.     Such further relief as this Court deems necessary, just, and proper.

                                         JURY DEMAND

        Plaintiff demands a trial by jury of all claims asserted in this Complaint.


 DATED: October 12, 2018

                                                       Respectfully submitted,

                                                       /s/ Jennifer A. Moore     .
                                                       Jennifer A. Moore
                                                       Ashton Rose Smith
                                                       GROSSMAN AND MOORE, PLLC
                                                       One Riverfront Plaza
                                                       401 W. Main St., Ste 1810
                                                       Louisville, KY 40202
                                                       T: 502-657-7100
                                                       F: 502-657-7111
                                                       jmoore@gminjurylaw.com
                                                       asmith@gminjurylaw.com

                                                       and
                                              .




                                                  41
Case 3:18-cv-00675-CRS-CHL Document 1 Filed 10/12/18 Page 42 of 42 PageID #: 42




                                           Russell S. Briggs
                                           Texas State Bar No: 02987720
                                           FIBICH, LEEBRON, COPELAND & BRIGGS
                                           1150 Bissonnet Street
                                           Houston, TX 77005-1848
                                           (713) 751-0025
                                           (713) 751-0030 fax
                                           rbriggs@fibichlaw.com
                                           (Motion for Pro Hac Vice Admission
                                           to be filed)

                                           Counsel for Plaintiff




                                      42
